Citation Nr: 0716784	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of degenerative disc disease of the cervical 
spine currently evaluated as 10 percent disabling.

2.  Evaluation of degenerative disc disease of the lumbar 
spine currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for peripheral 
neuropathy of both feet, including as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
June 1972 and May 1978 to December 1997.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2004 rating decision by 
the Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  The October 2004 
rating denied an increased evaluation of degenerative disc 
disease, (previously rated as low back pain), currently rated 
as 10 percent disabling; an increased evaluation of 
degenerative disc disease, cervical spine, currently rated as 
10 percent disabling; service connection for sleep apnea; and 
service connection for peripheral neuropathy of both feet.


REMAND

The record reflects that the veteran first requested the 
opportunity to testify before the Board at a Travel Board 
hearing in his October 2005 Form 9 Appeal to the Board.  He 
clearly marked the box on the Form indicating he wanted a BVA 
Hearing at a Local VA Office before a Member, or Members of 
the Board.

The veteran has not testified with respect to the issues here 
on appeal and therefore, the case must be remanded for the 
scheduling of a Travel Board hearing.  Hasty v. West, 13 Vet. 
App. 230 (1999), Kutscherousky v. West, 12 Vet. App. 369 
(1999).




Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing before the Board to be held at 
the local office.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



